Citation Nr: 1016580	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of stress 
fractures of the bilateral heels.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying service connection for varicose 
veins, allergies, breathing problems (including asthma), and 
residuals of stress fractures of the bilateral heels.  In 
January 2003, the Veteran submitted a notice of disagreement 
for the issues of allergies, breathing problems, and 
residuals of stress fractures of the bilateral heels.  He 
subsequently perfected his appeal in June 2003.

In March 2004, the Veteran presented sworn testimony during a 
Decision Review Officer hearing at the RO in Cleveland, Ohio.  
A transcript of the hearing has been associated with the 
Veteran's claims file.

In a June 2008 decision, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision with 
regard to the issue of service connection for residuals of 
stress fractures of the bilateral heels to the United States 
Court of Appeals for Veterans Claims (Court).  In 
January 2009, the Court issued an order granting a 
January 2009 joint motion to remand (JMR) the appeal to the 
Board.  The appeal was returned to the Board for action 
consistent with the January 2009 JMR and Court order.

In July 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for residuals of stress 
fractures of the bilateral heels to the Appeals Management 
Center (AMC) for further evidentiary development, including 
obtaining updated treatment records and a new VA examination.  
The Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reflects that the AMC has obtained 
updated VA treatment records through June 2009.  
Additionally, the Veteran underwent a new VA examination in 
August 2009.  As discussed more thoroughly below, the Board 
finds that this examination was adequate to decide the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
residuals of stress fractures of the bilateral heels are the 
result of a disease or injury in active duty service.


CONCLUSION OF LAW

Residuals of stress fractures of the bilateral heels were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to the initial 
adjudication of the Veteran's claim, a letter dated in 
November 2001 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time identified outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA 
examinations in September 2003 and August 2009.  The results 
from those examinations have been included in the claims file 
for review.  Although the September 2003 examination was 
found to be inadequate by the Board in the July 2009 remand, 
the August 2009 examination is adequate for deciding the 
claim.  The August 2009 examination involved a review of the 
claims file, a thorough examination of the Veteran, and an 
opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr, supra.  Given the foregoing, 
the Board finds that the VA has substantially complied with 
the duty to obtain the requisite medical information 
necessary to make a decision on the Veteran's claim of 
entitlement to service connection for residuals of stress 
fractures of the bilateral heels.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he has residuals of stress fractures 
of the bilateral heels as a result of his active military 
service.  Specifically, he contends that he was treated for 
stress fractures of the bilateral heels in service and that 
he currently suffers from residuals of that injury.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's post-service treatment records reflect 
treatment for bilateral heel pain since 2006, and various 
diagnoses related to the feet and heels, including plantar 
fasciitis, onychomycosis, onychodystrophy, and small 
bilateral calcaneal spurs.  As such, the first element of 
Hickson is met.

A review of the Veteran's service treatment records indicates 
that he was treated for a stress fracture of the left heel in 
October 1969.  In March 1970, the Veteran was seen for 
bilateral foot pain.  At that time, x-rays of the bilateral 
heels were negative and the Veteran was diagnosed with 
degeneration of the bilateral heel fat pads.  Thus, the 
second element of Hickson is met.

Although an in-service injury and current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
left heel stress fracture and his current heel disability.  
See Hickson, supra.

As referenced above, the Veteran underwent a VA examination 
in August 2009.  The examiner reviewed the Veteran's claims 
file, including his in-service treatment for heel pain and 
left heel stress fracture and post-service treatment for 
various diagnoses related to the feet and heels.  After 
thoroughly examining the Veteran, the examiner diagnosed him 
with bilateral heel spurs and onychomycosis.  Based on the 
lack of medical treatment for 40 years after discharge and 
his review of the in-service and post-service treatment 
records, he concluded that neither the Veteran's bilateral 
heel spurs, nor his onychomycosis was related to his military 
service.  Additionally, he opined that the Veteran's 
bilateral heel spurs were not the result of injuries incurred 
in service, but rather of calcification of the corresponding 
plantar fascia of unknown etiology.

The Veteran also underwent an examination with regard to his 
claim in September 2003.  Although the Board has previously 
found that examination to be inadequate to decide the claim, 
it is interesting to note that x-rays of the feet were 
unremarkable at that time.  Additionally, the September 2003 
examiner did not diagnose the Veteran with bilateral heel 
spurs or any residuals of his in-service bilateral stress 
fractures of the heels.

In this case, the only evidence which purports to link the 
Veteran's current heel disability to his in-service stress 
fracture of the left heel and subsequent complaints of 
bilateral heel pain consists of the statements of the Veteran 
and his representative.  However, it is now well established 
that laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his heel diagnoses.  His assertions are 
accorded less weight than the competent medical evidence, the 
August 2009 VA examiner's opinion, that is against his claim.  
Competent evidence linking the Veteran's disability to 
service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for symptoms related to 
his feet or heels until 40 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  The Board notes that the Veteran submitted several 
statements from family members, friends, a fellow service 
member, and co-workers in conjunction with his claim.  
Although these statements indicate that the Veteran had 
complained of foot pain since the time of service, the Board 
does not find them to be as probative as the medical evidence 
of record, including the Veteran's own contemporaneous 
reports to his treating physicians.  Notably, several post-
service treatment records contradict these assertions of foot 
and heel pain since service.  Specifically, a September 1989 
enlistment examination for entrance into the Army Reserves is 
absent of any complaints related to the feet and indicates 
that the feet were normal at that time.  Additionally, a 
July 2006 VA treatment record reflects that the Veteran 
reported that his heel pain had only started 6 weeks prior, 
in conjunction with starting a new job.  He did not report 
any long term or continuous history of heel pain from the 
time of service.  In short, the medical nexus element of 
Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service, including his in-service 
stress fracture of the left heel and complaints of bilateral 
heel pain, and his current foot and heel conditions.  
Although the Board notes the Veteran's current disability and 
in-service injury, without evidence of a medical nexus, 
service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for residuals of stress fractures of the 
bilateral heels must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for residuals of stress 
fractures of the bilateral heels is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


